       Case 2:19-cv-20413-WJM-MF Document 18 Filed 07/28/20 Page 1 of 1 PageID: 363




                                               State of New Jersey
PHILIP D. MURPHY                            OFFICE OF THE ATTORNEY GENERAL                                      GURBIR S. GREWAL
    Governor                              DEPARTMENT OF LAW AND PUBLIC SAFETY                                     Attorney General
                                                    DIVISION OF LAW
SHEILA Y. OLIVER                                       25 MARKET STREET                                         MICHELLE L. MILLER
   Lt. Governor                                              PO Box                                                   Director
                                                     TRENTON, NJ 08625-0


                                                  July 28, 2020

       Via ECF
       Honorable William J. Martini, U.S.D.J.
       U.S. District Court of New Jersey
       50 Walnut Street
       Newark, NJ 07101

                      Re:     Schuman v. Kean University, et al.
                              Civil Action No. 2:19-cv-20413-WJM-MF

       Dear Judge Martini:

            I represent Defendants in the above-referenced matter.
       Plaintiff has filed a motion for reconsideration, which is
       returnable before Your Honor on August 3, 2020. I am writing to
       respectfully request an adjournment of Plaintiff’s motion until
       September 8, 2020, due to an illness that I had in the beginning
       of the month, which has caused a backlog in my assignments.
       Plaintiff’s counsel, Kevin Haverty, Esq., has consented to this
       request. Thank you very much for Your Honor’s consideration.

                                                 Respectfully yours,

                                                 GURBIR S. GREWAL
                                                 ATTORNEY GENERAL OF NEW JERSEY


                                       By:       __/s/ Rimma Razhba
                                                 Rimma Razhba
                                                 Deputy Attorney General


       Cc:        Kevin Haverty, Esq. (via Electronic Filing)




                            HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-2960 • FAX: (609)
                       New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
